Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 24, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156528                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  GARY R. HUND,                                                                                                       Justices
            Plaintiff-Appellee,
  v                                                                 SC: 156528
                                                                    COA: 334313
                                                                    Livingston CC Family Division:
                                                                    12-047005-DM
  NATALIE T. HUND,
            Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the July 6, 2017
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 24, 2018
           s0117
                                                                               Clerk